 1   LONGYEAR, O’DEA & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorney for Defendants
     City of Citrus Heights,
 6   Chief Christopher Boyd,
     Officer Christian Baerrensen, and
 7   Officer Thomas Lamb
 8   LAW OFFICES OF GARY W. GORSKI
     Gary W. Gorski (SBN 166526)
 9   3017 Douglas Blvd. Suite 150
     Roseville, CA 95661
10   916-758-1100
     CivilRightsAttorney@outlook.com
11   www.lonewolflaw.com
12   STRATEGIC LAW COMMAND
     Daniel M. Karalash (SBN 176422)
13   3017 Douglas Blvd. Suite 150
     Roseville, CA 95661
14   (916) 787-1234
     dan@stratlaw.org
15   www.stratlaw.com
16   Attorneys for Plaintiffs
     JAMES EDWARD CUPP and
17   LAWRENCE “WOLF” HAVEN
18                               UNITED STATES DISTRICT COURT,
19                              EASTERN DISTRICT OF CALIFORNIA
20   JAMES EDWARD CUPP, an individual;                 )   Case No.: 2:16-CV-00523-TLN-KJN
     LAWRENCE “WOLF” HAVEN, an                         )
21   individual,                                       )   STIPULATION AND ORDER
                 Plaintiff,                            )   REGARDING RESPONSE OF
22                                                     )   DEFENDANTS BAERRESEN AND LAMB
             vs.                                       )   TO SECOND AMENDED COMPLAINT.
23                                                     )
     KAMALA D. HARRIS Attorney General of )
24   the State of California, in her official capacity )
     only; CITY OF CITRUS HEIGHTS; Citrus )
25   Heights Police Department Chief                   )
     CHRISTOPHER W. BOYD, in both his                  )
26   individual and official capacity; Citrus Heights )
     Police Officer CHRISTIAN BAERRESEN, # )
27   371; Citrus Heights Police Officer THOMAS )
     LAMB, # 315; UNKNOWN CITRUS                       )
28
     STIPULATION AND ORDER REGARDING RESPONSE OF DEFENDANTS
     BAERRESEN AND LAMB TO SECOND AMENDED COMPLAINT.

                                                                                             Page - 1
     HEIGHTS POLICE OFFICER Badge Number )
 1   323; UNKNOWN CITRUS HEIGHTS                )
     POLICE OFFICER who prepared Report         )
 2   Number CH14-02589 on 03/26/2014; TWO )
     UNKNOWN NAMED PEACE OFFICERS )
 3   OF THE CITRUS HEIGHTS POLICE               )
     DEPARTMENT; COUNTY OF                      )
 4   SACRAMENTO; SCOTT JONES, in his            )
     official capacity as Sheriff of County of  )
 5   Sacramento; Sacramento Deputy Sheriff      )
     JESSE BRUCKER, # 512; COUNTY OF            )
 6   PLACER; EDWARD N. BONNER, in his           )
     official capacity as Sheriff of County of  )
 7   Placer; Placer County Deputy MASON, # 181; )
     Placer County Deputy HINTZE, # 101.        )
 8                                              )
                      Defendants                )
 9
10          It is hereby stipulated by and between PLAINTIFFS, through their counsel of record, and

11   CITRUS HEIGHTS INDIVIDUAL DEFENDANTS BAERRESEN AND LAMB, through their
12   respective counsel as follows:

13          1.      Plaintiffs filed a Second Amended complaint on August 15, 2016.

14          2.      All defendants filed motions to dismiss in response to the Second Amended

15   Complaint on or about September 30, 2016.

16          3.      On September 21, 2018, the Court issued its order on Defendants’ Motions to

17   Dismiss.

18          4.      As to Defendant County of Placer, the Court grated the motion in its entirety

19   without leave to amend. As to the County of Sacramento and its employees, the Court granted in

20   part, and denied in part, the motion and severed that case from the instant case.

21          5.      As to Defendant City of Citrus Heights and its employees, the Court granted in

22   part and denied in part the motion. The Court granted the motion as to all claims against

23   Defendant City of Citrus Heights, and Christopher Boyd in his official and individual capacities,

24   and all Due Process claims alleged in the Fifth Cause of Action. The Court denied the motion as

25   to the claims alleged in the third Cause of Action against officers Baerresen, Lamb, and other

26   unidentified officers for false arrest and illegal search and seizure.

27
28
     STIPULATION AND ORDER REGARDING RESPONSE OF DEFENDANTS
     BAERRESEN AND LAMB TO SECOND AMENDED COMPLAINT.

                                                                                                 Page - 2
 1          6.      As to Defendant State of California, the Court granted in part and denied in part

 2   the motion and afforded the plaintiff’s thirty (30) days leave to amend.

 3          7.      The Citrus Heights individual officers have fourteen (14) days to respond to the

 4   claims that remain. The response to those allegations is due Friday, October 5, 2018.

 5          8.      Plaintiff’s counsel has indicated that they will be filing a Third Amended

 6   Complaint against Defendant State of California, pursuant to the Court’s ruling.

 7          9.      In order to avoid different operative complaints against the State of California

 8   Defendants and the Citrus Heights individual Defendants, plaintiffs’ counsel has agreed that

 9   plaintiff will file its amended complaint pursuant to the Court’s ruling against the State of

10   California, and include the same remaining claims alleged in the current Second Amended

11   Complaint against the City of Citrus Heights individual officers in the Third Amended

12   Complaint, and that those Defendants will be able to respond to the newly filed Third Amended

13   Complaint, instead of the Second Amended Complaint. The time to respond will be fourteen (14)

14   days after service of the Third Amended Complaint.

15          10.     As a result, the parties hereby stipulate that Citrus Heights individual Defendants

16   will file and serve a response to the Third Amended Complaint within fourteen (14) days after

17   service, pursuant to Rule 15(a)(3).

18          IT IS SO STIPULATED.

19    Dated: October 3, 2018                       LONGYEAR, O’DEA & LAVRA, LLP
20                                           By: /s/ John A. Lavra
                                                 JOHN A. LAVRA
21
22    Dated: October 3, 2018                       LAW OFFICES OF GARY W. GORSKI
23                                           By: /s/ Gary W. Gorski
                                                 GARY W. GORSKI
24
25    Dated: October 3, 2018                       STRATEGIC LAW COMMAND
26                                           By: /s/ Daniel M. Karalash
                                                 DANIEL M. KARALASH
27
28
     STIPULATION AND ORDER REGARDING RESPONSE OF DEFENDANTS
     BAERRESEN AND LAMB TO SECOND AMENDED COMPLAINT.

                                                                                                 Page - 3
 1                                              ORDER

 2          Based upon the Stipulation of the plaintiff and the Citrus Heights individual Defendants,

 3   said Defendants are not required to respond to the current Second Amended Complaint, but shall

 4   respond to the Third Amended Complaint within fourteen (14) days of service of the complaint.

 5
 6   Dated: October 10, 2018

 7
 8
 9                                       Troy L. Nunley
                                         United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION AND ORDER REGARDING RESPONSE OF DEFENDANTS
     BAERRESEN AND LAMB TO SECOND AMENDED COMPLAINT.

                                                                                             Page - 4
